       Case 6:20-cv-00958-GTS-ATB Document 13 Filed 11/16/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF NEW YORK


 CHRISTOPHER WALTERS,                                   Civil Action No. 6:20-cv-00958

                          Plaintiff,

        v.

 SIERRA SAGE HERBS LLC, DBA GREEN
 GOO,

                          Defendant.


                                       STIPULATION FOR DISMISSAL

       Plaintiff, CHRISTOPHER WALTERS, and Defendant, SIERRA SAGE HERBS LLC,

DBA GREEN GOO, by and through their undersigned counsel, hereby stipulate that:

       1.      This action shall be DISMISSED, with prejudice, as between all parties, and;

       2.      Each party shall bear their own costs

in connection with this action.

   Dated: November 13, 2020

NYE STIRLING, HALE &                                      HARTER SECREST & EMERY
MILLER, LLP                                               LLP

By: /s/ Benjamin J. Sweet                                  By: /s/ Jeffrey J. Calabrese
Benjamin J. Sweet, Esq.                                    Jeffrey J. Calabrese, Esq.
ben@nshmlaw.com                                            jcalabrese@hselaw.com
1145 Bower Hill Road, Ste 104                              1600 Bausch & Lomb Place
Pittsburgh, Pennsylvania 15243                             Rochester, New York 14604
Phone: (412) 857-5350                                      Phone: (585) 232-6500

Attorneys for Plaintiff                                    Attorneys for Defendant




                                                       11/16/2020
